Citation Nr: 1112866	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head trauma other than scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision that denied service connection for memory loss and depression due to head trauma.  The Veteran timely appealed.

In June 2005, the Veteran testified during a hearing at the RO before a former Veterans Law Judge.  In December 2006, the Board remanded the matter for additional development.

In January 2008, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the June 2005 Board hearing and that he had the right to another Board hearing.  In May 2008, the Veteran withdrew his prior request for a Board hearing, in writing.

In an August 2008 decision, the Board denied service connection for residuals of a head trauma.

The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Joint Motion for Vacatur and Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

In a November 2009 decision, the Board granted service connection for scar residuals of a head trauma; and remanded the matter on appeal for additional development.  VA substantially complied with the previous remand directives. 
  

FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has current residuals of head trauma (other than scars) that had its onset in or is otherwise related to service.


CONCLUSION OF LAW

Chronic residuals of head trauma, other than scars, were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2001 and December 2006 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the December 2006 letter, the AMC specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the former Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show that current disability was related to active duty would be helpful in substantiating the claim (and, in fact, the issue had been recently remanded by the Board to obtain this evidence).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's entry examination is not of record, and the Veteran is presumed sound.

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran contends that he was "beat up" while in active service and suffered massive head trauma, resulting in memory loss and depression.  In October 2003, he indicated that his injuries were the result of his trying to recover property that was stolen from him by other marines.  In June 2005, the Veteran testified that when he attempted to retrieve his stereo equipment from an apartment in May 1980, he was pulled inside the apartment and was pounded on the head with an axe handle.  He was able to escape, severely bleeding, and was taken to a hospital.  The Veteran also testified that he was discharged from active service approximately seven months after the in-service injury, and that he began noticing some changes in his mental faculties at work-i.e., forgetting to do assignments and tasks.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

As a preliminary matter, the Board notes that a "line of duty" determination had not been rendered at the time of the in-service altercation in May 1980.  Records simply reflect that the Veteran was off-duty.  In February 2003, an administrative decision concluded that any injuries sustained in the May 1980 accident were due to willful misconduct.  In its December 2006 remand, the Board pointed out that the regulatory definition of "willful misconduct" had not been met.  Thus, the Veteran's entitlement to service connection for any residuals of the injuries sustained in the May 1980 accident is to be decided on the merits.

Service treatment records reflect that the Veteran was hospitalized in May 1980 with lacerations to his scalp, following a physical assault.  The Veteran reported receiving blows to the head with an axe handle.  The hospital admission diagnosis at the time was laceration about the head with loss of consciousness and bowel incontinence.  Hospital discharge diagnoses were multiple skull lacerations, left mid-leg laceration, concussion, and acute alcoholic intoxication.

The claims file also contains copies of photographs, date stamped June 1980 on reverse sides, showing injuries and bandages to the Veteran's head.  Service connection has been awarded for scarring from head trauma.

Private treatment records, dated in November 2000, reflect that the Veteran presented with a depressive demeanor and was in some distress.  The Veteran was considered to be overall somewhat lethargic and slow with his movements.  He exhibited overt signs of anxiety in the form of very moist hand at handshake.  His thought processes were considered to be logical and coherent.  He did not appear to suffer with delusions, or compulsions presently.  He claimed no hallucinatory experiences.  Attention and concentration were considered poor.  He was oriented with respect to time, place, and person.  The Veteran's memory functions were considered to be deficient.  His intellectual functioning was estimated to be within the average to low average range.  The Axis I diagnoses were dysthymic disorder, amnestic disorder, and alcohol abuse.

In March 2001, one of the Veteran's treating physicians, Margaret E. Eastham, M.D., opined that the Veteran's memory loss could be related to his head trauma that occurred in active service.

Records received from the Social Security Administration in June 2001 reveal a primary diagnosis of organic mental disorder.  There were also clinical findings of memory loss, depression, an affective disorder, an amnestic disorder, and alcohol dependence.

The Veteran underwent a VA examination in May 2002.  The Veteran reported that he was assaulted by other military personnel and beat over the head with an axe handle in 1980.  Since then, the Veteran reported that he had battled with depression, forgetfulness, having word finding difficulties, memory difficulties, getting lost while driving, and being unable to navigate his way around in a car.  Mental status examination revealed that the Veteran's mood was depressed with a blunted and often times almost flattened affect.  The Veteran denied problems with auditory and visual hallucinations, suicidal and homicidal ideations, flight of ideas, ideas of reference, delusions, and paranoia.  Insight and judgment were fair.  Memory, both short-term and long-term, was poor.  The Veteran had extreme difficulty with timelines.  The examiner noted that it would be beneficial to repeat the Veteran's memory testing, for comparison with that completed in November 2000, which would help determine if ongoing memory deterioration was occurring.  The Axis I diagnoses were major depression secondary to head injury; post-traumatic stress disorder (PTSD); and alcohol abuse, partial sustained remission.

In June 2002, an electroencephalogram revealed no evidence to support a seizure.  MRI scans of the brain were essentially normal, and there was no evidence for sequel of remote injury and no acute findings.  In July 2002, there was a 
clinical assessment of depression.

VA treatment records, dated in September 2002, reveal that the Veteran reported having memory problems and that he was depressed.  Examination revealed that the Veteran spoke slowly, and seemed to feign cognitive problems; his recall of details of his life was good, and the Veteran drove 1.5 hours with a stick-shift truck to get to the examination.  There was no evidence of a thought/mood disorder, and no suicidal or homicidal ideation.  The Axis I diagnoses were alcohol dependence, and rule out cognitive disorder.  The examiner commented that the Veteran did not appear cognitively compromised from a clinical standpoint, and was not much interested in mental health treatment.

The report of a January 2007 VA examination includes Axis I diagnoses of alcohol dependence; nicotine dependence; and substance-induced mood disorder, depressed type, in remission.  The examiner reviewed the claims folder and the medical reports.  It was opined that the Veteran was employable from a psychiatric perspective; and that if the Veteran did have any cognitive impairment, which was not evident on examination, the impairment would be more likely than not secondary to his alcohol use, rather than the in-service injury.  The times the Veteran exhibited depression that is clinically significant were when he was either intoxicated from alcohol or withdrawing from it.  It was noted that diagnostic testing in June 2002 included magnetic resonance imaging that was negative for evidence of remote injury and forensic testing in January 2000 where the Veteran appeared to score significantly lower than expected on verbal and general memory.  In support of the opinion, the examiner reasoned that the injury was not likely to have caused any significant physical damage, as evidenced by the objective imaging and neurological testing.  This was consistent with the lack of clinical evidence consistent with a cognitive disorder.  The examiner added that malingering cannot be ruled out in this case because the Veteran appeared to be attempting to appear more impaired than he was by speaking slowly, but his reported deficit was not equivalent to his clinical deficit.  It was noted that when the Veteran was leaving the interview he asked, in a completely different tone than during the interview, "so how did I do?"

Private treatment records, dated in March 2009, reveal that the Veteran was hospitalized with an episode of confusion.  His presentation was consistent with seizure.  The physician opined that this either could be secondary to withdrawal from medication including morphine, Ativan, and alcohol; or could be primary seizure due to partial onset, as the Veteran had a history of head injuries.  It could also be that the Veteran had simple seizures and withdrawal, predisposing him to seizures.

Following the Board's November 2009 remand, the Veteran underwent a VA examination in March 2010 by a psychiatrist for purposes of determining whether the Veteran had any current disability exhibited by seizures that is related to the in-service injury.  During the examination, the Veteran reported that he had a seizure while driving a car, and was hospitalized for two days.  Neurological examination at that time was normal, and computed tomography showed no acute changes of the head.  No treatment was recommended.  The Veteran also reported the in-service head injury.  The examiner noted at least two episodes of generalized non-conclusive epilepsy during the past 12 months.  Neurological examination, including mini mental evaluation, was normal.  The examiner reviewed results of the prior electroencephalogram and MRI scans of the Veteran's brain from 2002, and found no clinical or documented evidence of seizure disorder, or chronic disability exhibited by seizure, in relation to head trauma.

The March 2010 examiner opined that it was less likely as not that the Veteran's current symptoms of seizures were related to his in-service head trauma.  The examiner noted the Veteran's Axis I diagnoses were alcohol dependence with physiological dependence; nicotine dependence with physiological dependence; and history of depressive disorder, not otherwise specified.  Following a review of the claims file and medical literature, the examiner reasoned that the Veteran's current symptoms of seizures were alcohol-related.  The medical literature described withdrawal-associated seizures as generalized tonic-clonic convulsions that usually occurred within 12 to 48 hours after the last drink, but may occur after only two hours of abstinence.  The seizures occur predominantly in persons with a long history of chronic alcoholism.  Withdrawal seizures are usually singular or occur as a brief flurry over a short period.  The examiner noted that the Veteran's most recent hospitalization appeared to be withdrawal of alcohol, narcotics, and benzodiazipines as mentioned in the March 2009 private treatment records.

The psychiatrist also opined that the Veteran's depression, amnestic disorder, and complaints of memory deficits were all part of his alcohol syndrome.  In support of the opinion, the examiner cited medical literature which indicates that a mild concussion is less likely to cause seizures.  The more severe the head injury, the longer the person is at risk for late seizures; persons with mild traumatic brain injury remain at risk for about five years.  The Veteran's service treatment records indicate that he suffered a concussion, which placed him in the mild range; and it was less likely that the Veteran had seizures after 30 years due to the concussion.  The examiner reasoned that concussions typically result in the rapid onset of short-lived impairment of neurological function that resolve spontaneously.  The Veteran's neurological examination was always normal.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While the Veteran is competent to describe any memory problems, depression or perceived seizure activity that occurred in service regarding the physical assault he sustained, any contention as to a continuity of seizures or cognitive deficit since then is contradicted by contemporaneous service treatment records reflecting neither seizures in service nor at service discharge, as well as essentially normal findings on subsequent neurological examinations.  The overall clinical evidence is not consistent with a cognitive disorder.  The contemporaneous service treatment records and the absence of objective data regarding seizures or neurological deficits from 1980 to 2009, are more probative than an account of seizures and memory problems made many decades later.  The Board notes that the Veteran's memory deficits, depression, and amnestic disorder also have been attributed recently to his alcohol syndrome.  Although service connection has been awarded for scar residuals of a head injury, the preponderance of the competent evidence does not establish a continuity of symptomotology of seizures or of memory problems following service.

Moreover, there is no credible evidence that the Veteran's current seizure disability is linked to service.  Following a review of the claims file and examination of the Veteran, the March 2010 examiner opined that it was less likely as not that the Veteran's current symptoms of seizures were related to his in-service head trauma.  Indeed, the examiner provided a rationale for the opinion, which was based on a review of the claims file and medical literature.  The examiner has the medical knowledge to express a competent opinion.  The report of the March 2010 examination is factually accurate, and contains sound reasoning.

While the May 2002 examiner found that the Veteran's depressive disorder, variously characterized, was secondary to the head trauma in service, this opinion is less convincing than the other treatment records noting an organic mental disorder and alcohol dependence.  The 2007 VA examiner noted that the Veteran appeared to be manipulating the psychiatric interview and that the only significant depression clinically was related to alcohol use or withdrawal.  The March 2010 psychiatrist also pointed out that the psychiatric symptomatology was related to alcohol syndrome.  The Veteran is not competent to ascribe any psychiatric disability to head trauma in service and to the extent he is claiming continuity of symptoms since service he is neither credible (a history of exaggerating symptoms) nor is he reliable (real or imagined memory loss).  

For compensation claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2010).  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service- connected disability.  In that case, however, the Federal Circuit explained that 38 U.S.C.A. § 1110 precluded compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary substance abuse. Id. at 1376.  Here, the evidence clearly establishes that the Veteran's alcohol abuse is primary and the depressive symptoms spring from the use and withdrawal from alcohol.  Accordingly, service connection may not be granted.  

The Veteran is not shown to have the medical expertise to determine whether a cognitive, seizure, or psychiatric disability had their onset in service or are otherwise related to active duty.  In this case, a clear preponderance of the evidence of record is against a finding that the Veteran has chronic residuals of head trauma that are related to active duty.  Thus, service connection is not warranted.


ORDER

Service connection for chronic residuals of head trauma is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


